Reed, J.,
delivered the opinion of the court.
In a trial of his action of ejectment, appellee relied on a survey to establish the dividing line which is the matter in controversy between the parties in the case. From the testimony of the surveyor, it does not appear that he located an established corner or monument of the original survey made by the United States surveyor as a starting point in his survey. It cannot be said that he had a sufficiently established corner or place from, which to run his lines. The line, therefore, run by him was not with such degree of certainty and accuracy as to constitute it as the true and correct dividing line between the properties of appellant and appellee. Newman v. Foster, 3 How. 383, 34 Am. Dec. 98; May v. Baskin, 12 Smedes & M. 428; Bonney v. McLeod, 38 Miss. 393; Reinert v. Brunt, 42 Kan. 43, 21 Pac. 807.
Reversed and remanded.